



Exhibit 10-b-14






ROCKWELL AUTOMATION, INC.
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




To:    <first name> <last name>


In accordance with Section 4d of the Rockwell Automation, Inc. 2020 Long-Term
Incentives Plan (the “Plan”), <award amount> restricted stock units (“Restricted
Stock Units”) of Rockwell Automation, Inc. have been granted to you effective
<award date> (the “award date”), upon the terms and conditions of this
Restricted Stock Unit Agreement (this “Agreement”), subject in all respects to
the provisions of the Plan, as it may be amended. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan.


The Restricted Stock Units are being granted to you upon the following terms and
conditions:


1.
Earning of Shares Underlying Restricted Stock Units



Each Restricted Stock Unit shall entitle you to receive one share of Stock of
the Corporation. You will be deemed to have fully earned one-third of the
Restricted Stock Units (rounded to the nearest whole number) on each of the
first and second anniversary of the award date, and the balance of the
Restricted Stock Units on the third anniversary of the award date, in each case
if you continue as an Employee from the date hereof until the anniversary of the
award date in the respective year, provided that:


(a)if your retirement or other termination date is before the first anniversary
of the award date, then you shall be deemed not to have earned any of the
Restricted Stock Units and shall have no further rights with respect to the
Restricted Stock Units;


(b)if you die or suffer a disability that shall continue for a continuous period
of at least six months during the period of your continuous service as an
Employee and prior to the third anniversary of the award date, then you shall be
deemed to have fully earned all the Restricted Stock Units subject to this
Agreement on the date of your death or the six month anniversary of your
disability, as the case may be;


(c)if your employment by the Corporation (or a Subsidiary) terminates on or
after the first anniversary of the award date by reason of your retirement, you
(or if you die after your retirement date, your estate or any person who
acquires the Restricted Stock Units by bequest or inheritance) will be deemed to
have earned the Restricted Stock Units on the date you would otherwise have
become entitled to earn the Restricted Stock Units on the second and third
anniversary of the award date. For purposes of this Section 1, retirement means
termination of employment with the Corporation after attaining age 65 and five
(5) years of service or age 55 and ten (10) years of service, except as
otherwise determined by the Committee or the Chief Executive Officer of the
Corporation and except for any terminations for “cause” (as determined by the
Corporation) or as otherwise may be required by local law;


(d)if during the period of your continuous service as an Employee and prior to
the vest date (i.e., the date on which the Restricted Stock Units are earned
under this Agreement), (A) a Change of Control occurs, (B) all Restricted Stock
Units that are outstanding are assumed or substituted with comparable awards by
the successor corporation in such Change of Control or its parent corporation
and (C) your employment is terminated (1) by reason of death or disability, (2)
by you for a Change of Control Good Reason or (3) by the Corporation (or a
Subsidiary) other than for Cause, you shall be deemed to have fully earned all
the Restricted Stock Units subject to this Agreement (and any substituted awards
of restricted stock units) on the date of your separation from service. If
during the period of your continuous service as an Employee and prior to the
vest date, (A) a Change of Control occurs and (B) all Restricted Stock Units
that are outstanding are not assumed or substituted with comparable awards by
the successor corporation in such Change of Control or its parent corporation,
then you shall be deemed to have fully earned all the Restricted Stock Units
subject to this Agreement on the date of such Change of Control; and







--------------------------------------------------------------------------------





(e)if you cease to be an Employee prior to satisfaction of any of the conditions
set forth in paragraphs (a), (b), (c) or (d) of this Section 1, regardless of
the reason for such cessation and whether or not later to be invalid or in
breach of employment or other laws in the jurisdiction where you are employed or
otherwise rendering services or the terms of your employment or other service
agreement, if any, then you shall be deemed not to have earned any of the
Restricted Stock Units and shall have no further rights with respect to the
Restricted Stock Units. For purposes of the Restricted Stock Units, the
Corporation shall have the exclusive discretion to determine whether you have
ceased to actively provide continuous service to the Corporation or one of its
Subsidiaries for purposes of your Award (including whether you may still be
considered to be providing services while on a leave of absence).


(f)For purposes of your eligibility to earn the Restricted Stock Units under
this Section 1, if you receive severance payments in connection with your
separation from the Corporation (or a Subsidiary), you will be treated as not
having terminated your employment with the Corporation (or a Subsidiary) until
the last date on which you are entitled to receive severance payments from the
Corporation (or a Subsidiary), at which time your employment will be deemed
terminated.


2.
Delivery of Shares Underlying Restricted Stock Units



As promptly as practicable and not later than sixty (60) days after you have
earned the shares of Stock of the Corporation underlying the Restricted Stock
Units in accordance with Section 1 (or within such longer period as permitted
under Section 10(a) of the Plan, or in the event of your death, under Section
409A), the Corporation will deliver to you (or in the event of your death, to
your estate or any person who acquires your interest in the Restricted Stock
Units by bequest or inheritance) such shares of Stock.


3.
Forfeiture of Shares Underlying Restricted Stock Units



Notwithstanding any other provision of this Agreement, if at any time it becomes
impossible for you to receive any of the shares of Stock of the Corporation
underlying the Restricted Stock Units in accordance with this Agreement, all the
Restricted Stock Units will be forfeited, and you will have no further rights of
any kind or nature with respect thereto.


4.
409A for U.S. Federal Taxpayers



To the extent that you are subject to U.S. federal taxation, the following
provisions of this Section 4 will apply to your Award.


This Agreement is intended to comply with, or be exempt from, Section 409A and,
to the maximum extent permitted, this Agreement will be interpreted in
accordance with such intention. Notwithstanding any other provision of this
Agreement to the contrary, the Corporation makes no representation that the Plan
or any amounts payable under this Agreement will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
this Agreement. For purposes of this Agreement, any reference to “termination of
employment”, “termination” or similar reference, shall be deemed to refer to
“Separation from Service” within the meaning of Section 409A. Further, to the
extent that the Restricted Stock Units are subject to, not exempt from, Section
409A, the terms “Change of Control” and “disability” shall have the meanings
ascribed to such terms under Section 4(j)(iv) of the Plan.


To the extent that any amount payable under this Agreement constitutes an amount
payable or benefit to be provided under a "nonqualified deferred compensation
plan" (as defined in Section 409A) that is not exempt from Section 409A, and
such amount is payable as a result of a Separation from Service and you are a
"specified employee" (as defined and determined under Section 409A and any
relevant procedures that the Corporation may establish) at the time of your
Separation from Service, then, notwithstanding any other provision in this
Agreement to the contrary, such payment will not be made to you until the day
after the date that is six (6) months following your Separation from Service, at
which time all payments that otherwise would have been paid to you under this
Agreement during that six-month period, but were not paid because of this
Section, will be paid in a single lump sum. This six-month delay will cease to
be applicable in the event of your death.







--------------------------------------------------------------------------------





5.
Non-compete



As a condition to receiving and being eligible to earn the Restricted Stock
Units, you undertake and agree by your acceptance of this Agreement that:


(a)
during your employment with the Corporation or a Subsidiary and for two years
after the date of your retirement or other termination of such employment, you
shall not (i) directly or indirectly, except with the approval of the
Corporation, engage or otherwise participate in any business that is competitive
with any significant line of business of the Corporation or any of its
Subsidiaries (otherwise than through ownership of not more than 5% of the voting
securities of any such competitive business); or (ii) solicit or induce, or
cause any other person or entity to solicit or induce, any employee of the
Corporation or any of its Subsidiaries to leave his or her employment with the
Corporation or any of its Subsidiaries to accept employment or other engagement
with any other person or entity; and



(b)
in the event that you breach this undertaking, in addition to any and all other
remedies the Corporation may have, (i) any Restricted Stock Units that you have
not yet earned under Section 1, together with any shares of Stock granted to you
as Restricted Stock (as defined in the Rockwell Automation, Inc. 2012 Long-Term
Incentives Plan, as amended) that are outstanding and have not been earned as of
the date of this Agreement, will be forfeited and you will have no further
rights of any kind or nature with respect thereto; and (ii) with respect to any
Restricted Stock Units and Restricted Stock that you have earned, you agree to
pay the Corporation upon written demand a cash amount equal to the Fair Market
Value of the shares of Stock underlying such Restricted Stock Units and
Restricted Stock as of the date that such shares were delivered to you pursuant
to the Restricted Stock Units or were released from restrictions in the case of
Restricted Stock.



If a Change of Control (as defined in the Plan) shall occur, however, the
foregoing provisions (a) and (b) shall immediately terminate as of the date of
such Change of Control and shall not limit your activities thereafter.


6.
Transferability



The Restricted Stock Units are not transferable by you except by will or by the
laws of descent and distribution and are deliverable, during your lifetime, only
to you.


7.
Responsibility for Taxes



You acknowledge that, regardless of any action taken by the Corporation or, if
different, the Subsidiary for which you provide continuous service (the
“Employer”), the ultimate liability for all income tax, social insurance
contributions, payroll tax, fringe benefits tax, payment on account, and other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount, if any, actually withheld by the Corporation or the
Employer. You further acknowledge that the Corporation and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, earning or settlement of the
Restricted Stock Units, the subsequent sale of Stock acquired pursuant to such
settlement and the receipt of any dividends or other distributions paid on the
Stock, and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Corporation and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Notwithstanding the foregoing,
if you are subject to Section 16 of the Exchange Act, any withholding of shares
of Stock to satisfy applicable Tax-Related Items shall be approved in advance by
the Compensation Committee or the Board.


Prior to any relevant taxable or tax-withholding event, as applicable, you agree
to make arrangements satisfactory to the Corporation and/or the Employer to
satisfy any withholding obligations the Corporation and/or the Employer may have
for all Tax-Related Items. In this regard, you authorize the Corporation and/or
the





--------------------------------------------------------------------------------





Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by one
or a combination of the following:


(a)
withholding from wages or other cash compensation payable to you by the
Corporation or the Employer;

(b)
withholding from proceeds of the sale of Stock to be issued upon settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Corporation (on your behalf pursuant to this
authorization without further consent); and

(c)
any other method acceptable to the Corporation and permitted under the Plan and
applicable laws.



The Corporation and/or the Employer may withhold or account for Tax-Related
Items by considering statutory withholding rates or other withholding rates,
including maximum rates applicable in your jurisdiction(s), in which case you
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent amount in Stock.


You agree to pay to the Corporation or the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Corporation may refuse to
deliver the Stock or the proceeds of the sale of Stock if you fail to comply
with your obligations for Tax-Related Items. The Corporation may cause a portion
of the Restricted Stock Units to vest prior to the vesting dates described in
Section 1 above in order to satisfy any Tax-Related Items that arise prior to
the date of delivery of the Restricted Stock Units described in Section 2 above;
provided that to the extent necessary to avoid a prohibited distribution under
Section 409A, the number of Restricted Stock Units so accelerated shall be with
respect to a number of shares with a value that does not exceed the liability
for the Tax-Related Items.


8.
Adjustments



If there shall be any change in or affecting the outstanding shares of Stock on
account of any stock dividend or split, merger or consolidation (whether or not
the Corporation is a surviving corporation), recapitalization, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, there shall be
made or taken such amendments to this Agreement or the Restricted Stock Units as
the Board of Directors may deem appropriate under the circumstances.


9.
No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan is established voluntarily
by the Corporation, it is discretionary in nature and the Corporation may amend,
cancel or terminate the Plan at any time; (b) the grant of the Restricted Stock
Units subject to this Agreement is exceptional, voluntary and occasional and is
a one-time benefit offered to you and does not create any contractual or other
right for you to receive any grant of restricted stock units or benefits under
the Plan in the future, even if restricted stock units have been granted in the
past; (c) future grants, if any, shall be at the sole discretion of the
Corporation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.


10.
Dividend, Dividend Equivalents and Voting Rights



(a)
Limitations on Rights Associated with Restricted Stock Units. You shall have no
rights as a shareowner of the Corporation, no dividend rights (except as
expressly provided in Section 10(b) with respect to Dividend Equivalents) and no
voting rights, with respect to the Restricted Stock Units or any shares of Stock
underlying or issuable in respect of such Restricted Stock Units until such
shares of Stock are actually issued to you and you are the holder of record. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate or book
entry evidencing such shares of Stock.



(b)
Dividend Equivalent Distributions. As of any date that the Corporation pays an
ordinary cash dividend on its shares of Stock, the Corporation shall credit you
with a U.S. dollar amount equal to (i) the per share cash dividend paid by the
Corporation on its shares of Stock on such date, multiplied by (ii) the total
number of Restricted Stock Units (with such total number adjusted






--------------------------------------------------------------------------------





pursuant to Section 9 of the Plan) that are outstanding immediately prior to the
record date for that dividend (a “Dividend Equivalent”). Any Dividend
Equivalents credited pursuant to the foregoing provisions of this Section 10(b)
shall be subject to the same vesting and payment terms, conditions and
restrictions as the original Restricted Stock Units to which they relate;
provided, however, that the amount of any vested Dividend Equivalents shall be
paid in cash less any Tax-Related Items withholding. Finally, no crediting of
Dividend Equivalents shall be made pursuant to this Section 10(b) with respect
to any Restricted Stock Units which, immediately prior to the record date for
that dividend, have either been paid pursuant to Section 2 or terminated
pursuant to Section 1(e).


11.
Applicable Law and Venue



This Agreement and the Corporation’s obligation to deliver shares of Stock
hereunder will be governed by and construed and enforced in accordance with the
laws of Delaware and the Federal laws of the United States, without regard to
any conflict of law provisions.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Restricted Stock Units or this Agreement, shall be brought and
heard exclusively in the United States District Court for the District of
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts and hereby irrevocably consents to the jurisdiction
of such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.


12.
Beneficiary Designation



You explicitly agree that the beneficiary designated in your designated
beneficiary plan, if any, for your Schwab One Brokerage account linked to your
Equity Award Center account will apply to your Equity Award Center account,
including without limitation the Restricted Stock Units, if permitted by the
Corporation and validly designated under applicable law, unless you submit to
Charles Schwab a written revocation of the designated beneficiary with respect
to your Equity Award Center account.


13.
Entire Agreement.



This Agreement and the Plan embody the entire agreement and understanding
between the Corporation and you with respect to the Restricted Stock Units
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Restricted Stock
Units other than those expressly set forth in this Agreement and the Plan. In
the event of any conflict between this Agreement and the Plan, the terms of the
Plan shall govern.


14.
Compliance with Law



Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Stock, the Corporation shall not be
required to deliver any shares issuable upon settlement of the Restricted Stock
Units prior to the completion of any registration or qualification of the shares
under any local, state, federal or foreign securities or exchange control law or
under rulings or regulations of the U.S. Securities and Exchange Commission
(“SEC”) or of any other governmental regulatory body, or prior to obtaining any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the
Corporation shall, in its absolute discretion, deem necessary or advisable. You
understand that the Corporation is under no obligation to register or qualify
the shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares. Further, you agree that the Corporation shall have unilateral
authority to amend the Plan and this Agreement without your consent to the
extent necessary to comply with securities or other laws applicable to issuance
of shares of Stock.





--------------------------------------------------------------------------------





 
15.
Electronic Delivery and Acceptance



The Corporation may, it its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third-party designated by the Corporation.
  
16.
On-Line Acceptance



This grant of the Restricted Stock Units is also subject to the condition that
you accept your grant on-line through the Schwab Equity Award Center® on the Web
at http://eac.schwab.com. By your acceptance of this grant on-line, you
explicitly agree to all the terms and conditions of this Agreement and expressly
acknowledge receipt of the Plan prospectus. If you do not accept your grant
on-line within sixty days of the award date, your Restricted Stock Units will be
cancelled and you will have no further rights with respect to the Restricted
Stock Units, unless the Corporation (in its sole discretion) elects in writing
to extend that date.


17.
Country-Specific Provisions



Notwithstanding any provisions in this Global Restricted Stock Unit Agreement,
this Award shall be subject to any additional terms and conditions set forth in
the Addendum to this Global Restricted Stock Unit Agreement for your country.
Moreover, if you relocate to one of the countries included in the Addendum, the
additional terms and conditions for such country will apply to you to the extent
the Corporation determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Agreement.


18.
No Advice Regarding Grant



The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock. You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.


19.
Imposition of Other Requirements



The Corporation reserves the right to impose other requirements on your
participation in the Plan, and on the Restricted Stock Units, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


20.
Waiver



You acknowledge that a waiver by the Corporation of breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement or of any subsequent breach by you or any other
Participant.


A copy of the Plan and the Plan Prospectus are being delivered to you through
the Schwab Equity Award Center® on the Web at http://eac.schwab.com. If you
would like to receive a printed copy of the Plan Prospectus, call Rockwell
Automation Stock Option Administration at 414-382-8401.




ROCKWELL AUTOMATION, INC
                    




By:
                    







--------------------------------------------------------------------------------







ADDENDUM TO THE
Global Restricted Stock Unit Agreement


Country-Specific Provisions
For Participants Outside The United States


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or in the Global Restricted Stock Unit Agreement.
Terms and Conditions
This Addendum includes additional terms and conditions that govern the Award
under the Plan if you reside and/or work in one of the countries listed below.
If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer to another country after the
award date or are considered a resident of another country for local law
purposes, the Corporation shall, in its discretion, determine the extent to
which the additional terms and conditions contained herein apply to you.
Notifications
This Addendum also includes information regarding securities, exchange controls,
tax and certain other issues of which you should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of November
2020. Such laws are often complex and change frequently. As a result, you should
not rely on the information noted herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date by the time you have earned your Restricted Stock
Units or sell the shares of Stock acquired under the Plan.
In addition, the information contained in this Addendum is general in nature and
may not apply to your particular situation, and the Corporation is not in a
position to assure you of any particular result. Accordingly, you should seek
appropriate professional advice as to how the applicable laws in your country
may apply to your situation.
Finally, you understand that if you are a citizen or resident of a country other
than the one in which you currently reside and/or work, transfer to another
country after the award date, or are considered a resident of another country
for local law purposes, the notifications contained herein may not apply to you
in the same manner.




ALL JURISDICTIONS OUTSIDE THE UNITED STATES


1.
Nature of Grant



The following provisions supplement Section 9 (No Acquired Rights) of the Global
Restricted Stock Unit Agreement:
In accepting the grant, you acknowledge, agree and consent that:
(a)the Restricted Stock Unit grant and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Corporation, the Employer or any Subsidiary or
affiliate of the Corporation and shall not interfere with the ability of the
Corporation, the Employer or any Subsidiary or affiliate of the Corporation, as
applicable, to terminate your employment or service relationship (if any);


(b)the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;


(c)the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation for any purpose;







--------------------------------------------------------------------------------





(d)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(e)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of your
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Restricted Stock Units to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Corporation, any of its Subsidiaries or affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release the
Corporation, its Subsidiaries and affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;
 
(f) unless otherwise provided in the Plan or by the Corporation in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Corporation; and


(g)you acknowledge and agree that neither the Corporation, the Employer nor any
Subsidiary or affiliate of the Corporation shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to you pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any shares of Stock acquired upon settlement.


2.
Data Privacy Information



(a)Purposes and Legal Bases of Processing. The Corporation processes Data (as
defined below) for the purpose of administering and managing your participation
in the Plan and facilitating compliance with applicable tax, exchange control,
securities and labor law. The legal basis for the collection, use and other
processing of Data by the Corporation and the third-party service providers
described below is the necessity of such collection, use and processing for the
Corporation to perform its contractual obligations under this Agreement and for
the Corporation’s legitimate business interests of implementing and managing the
Plan and generally administering employee equity awards.


(b)EU/EEA Data Collection and Usage. The Corporation and the Employer may
collect, process and use the following types of personal information about you:
your name, home address, email address and telephone number, date of birth,
social insurance number, passport or other identification number, salary,
nationality, job title, details of all Awards or any other entitlement to shares
of Stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”).


(c)Stock Plan Administration Service Providers. The Corporation may transfer
Data to third parties, such as Charles Schwab Corporation, which assist the
Corporation with the implementation, administration and management of the Plan.
In the future, the Corporation may select a different service provider and share
the Participant’s data with another company that serves in a similar manner. You
may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.


(d)International Data Transfers. Certain of the Corporation’s operations,
including its internal stock plan administration, and its service providers are
based in the United States, which means that it will be necessary for Data to be
transferred to, and processed in, the United States. You understand and
acknowledge that your Data may not have an equivalent level of protection as
compared to your country. In order to ensure an appropriate level of protection
for the transfer of your personal data to the Corporation in the United States,
the Corporation has implemented EU Standard Contractual Clauses. However, the
onward transfer of your personal data by the Corporation to its service provider
is not subject to appropriate safeguards such as the EU Standard Contractual
Clauses and is based solely on your consent. You understand and acknowledge that
this might result in certain risks to the protection of your personal data due
to the lack of legal principles governing





--------------------------------------------------------------------------------





the processing of the personal data, oversight by a supervisory authority or
enforceable data subject rights in the United States.


(e)Data Retention. The Corporation will hold and use the Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, securities and labor law. This means Data may be retained
after your employment is terminated.


(f)Data Subject Rights. You may have a number of rights under data privacy laws
in your jurisdiction. Depending on where you are based, such rights may include
the right to (i) request access or copies of Data the Corporation processes,
(ii) rectification of incorrect Data, (iii) deletion of Data, (iv) restrictions
on processing of Data, (v) portability of Data, (vi) lodge complaints with
competent authorities in your jurisdiction, and/or (vii) receive a list with the
names and addresses of any potential recipients of Data. To receive
clarification regarding these rights or to exercise these rights, you can
contact your local human resources representative.


If you reside in a European Economic Area or European Union member state, by
clicking “Accept” on the Schwab Equity Award Center® acceptance page or
otherwise accepting this Award, you are declaring your consent to the data
processing practices described in this Agreement.


3.
Language



You acknowledge that you are sufficiently proficient in English, or have
consulted with an advisor who is sufficiently proficient in English, to
understand the terms and conditions of this Agreement.


If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


4.
Exchange Control, Foreign Asset/Account Reporting and/or Tax Reporting.



Depending upon the country to which laws you are subject, you may have certain
foreign asset/account and/or tax reporting requirements that may affect your
ability to acquire or hold shares of Stock under the Plan or cash received from
participating in the Plan (including from any dividends, Dividend Equivalents or
sale proceeds arising from the sale of shares of Stock) in a brokerage or bank
account outside your country of residence. Your country may require that you
report such accounts, assets or transactions to the applicable authorities in
your country. You also may be required to repatriate cash received from
participating in the Plan to your country within a certain period of time after
receipt. You are responsible for knowledge of and compliance with any such
regulations and should speak with your personal tax, legal and financial
advisors regarding same.




BELGIUM
Notifications


Foreign Asset/Account Reporting Information. You are required to report any
securities (e.g., shares of Stock) or any bank or brokerage accounts opened and
maintained outside Belgium on your annual tax return. In a separate report, you
are required to report to the National Bank of Belgium with account details of
any foreign securities or bank accounts (including the account number, bank name
and country in which any such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium, www.nbb.be, under the Kredietcentrales / Centrales des
crédits caption.









